ON SUGGESTION OF ERROR.
We have carefully re-examined the questions raised by this appeal and are satisfied with the conclusions heretofore reached; and we add to the original opinion only to make it clear that there was no intention to leave the impression that a harmful communication reaching a jury would be considered as error only on the amount of the verdict and not also on the issue of liability, as appellants suggest could be inferred from our former opinion. What we have to say on this subject, as applied to this case, is as expressed by the circuit judge: "The note shows on its face that it had no reference to the case and couldn't influence anybody. . . . The case is not mentioned in the note and it has not been shown that the writer had any interest in the case." The testimony *Page 835 
showed further that, within reason, the note could not have been the transmission of a message in code, nor could it have carried any meaning except in regard to the stated business affair needing attention at home, about which the wife, who wrote it, desired advice from her husband, the juror to whom it was directed. It was error, of course, for the note to be allowed, without the knowledge of the judge, to get to the juror, and the bailiff who permitted it was amenable to censure. But if it had first been handed to the circuit judge, as it should have been, 12 Ency. Pl.  Pr., p. 622, and he had, after a careful examination of it, allowed it to be given the juror, there would not have been reversible error, if error at all, in view of the fact that the note contained nothing even of remote reference to the case; and the finding of the judge to that effect on the motion for a new trial has the same effect as if, so finding on examination, he had permitted the communication in the first instance. 46 C.J., p. 138; 12 Ency. Pl.  Pr., pp. 609, 610; 2 Thomp. on Trials, section 2553.
Appellants seem to think also that, in failing specifically to mention the matter in our former opinion, we have held it immaterial or harmless that a communication was allowed to reach the jury that defendant had before trial offered twenty thousand dollars in settlement of the case. The only way that any such question has come into this record was by the following interrogatory propounded to the juror Breedlove on the motion for a new trial: "Mr. Breedlove, did any communication reach the jury from the outside while the jury was deliberating or at the noon hour to the effect that the defendant had offered twenty thousand dollars in settlement of this case?" The court sustained an objection to the interrogatory and declined to permit the juror to answer. There is no assignment in the motion for a new trial, nor was there any evidence introduced which would form a sufficient predicate for that interrogatory. The only predicate laid in the motion for a new trial was that *Page 836 
the father-in-law of one of the jurors had been "permitted to converse with said juror," but there is no specification whatsoever in the motion for a new trial as to what that conversation was. So far as alleged, it may have been of some simple news of the health of the family. Moreover, the father-in-law denied any conversation of any character, and that denial stands uncontradicted in the record. To permit interrogatories to jurors such as the above without a sufficiently specific predicate well laid in the motion, and laid too within those limits wherein jurors may be interrogated at all, would be to allow motions for new trials to be turned into fishing expeditions among the jurors on the mere chance of catching something upon which the verdict might be impeached; whereas it is but axiomatic to say that all judicial procedure is founded upon the principle that allegation must first be sufficiently made and that the search for the proof thereof must precede the hearing — save only as to that which is obtained on cross-examination, and even this must be reasonably within the allegations.
Suggestion of error overruled.